Citation Nr: 0416506	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  96-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to recognition of L. W. as a helpless child 
of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 1996 and October 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The February 1996 rating 
decision denied service connection for bilateral hearing loss 
and the October 1999 rating decision denied the claim for 
recognition of L. W. as a helpless child of the veteran.  

In December 2002 the Board remanded the case for the 
scheduling of a Travel Board hearing.  In April 2003, the 
veteran canceled his request for a Travel Board hearing.  

In November 2003, the Board granted the veteran's motion to 
advance the appeal on the docket.

The issue of entitlement to recognition of the veteran's 
daughter as a helpless child is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran currently has bilateral hearing loss 
etiologically linked to his service.




CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has bilateral hearing 
loss as a result of inservice noise exposure.  His 
representative contends that the provisions of 38 U.S.C.A. 
§ 1154(b) are for application in the veteran's claim.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  A 
June 2003 letter to the veteran advised him of the types of 
evidence that he needed to send to VA in order to 
substantiate a claim for service connection, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between a disease or injury in 
service and any current disability.  Furthermore, in that 
same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that 
could help to support his claims.  Moreover, the veteran and 
his representative were provided copies of the appealed 
February 1996 rating decision, a May 1996 statement of the 
case, and January 1999 and March 2004 supplemental statements 
of the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  Thus, the Board 
finds that the veteran has been provided the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA and private 
medical records and reports.  In addition, the June 2003 
letter sought further information from the veteran regarding 
his treating physicians.  In sum, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses.  His September 
1945 discharge examination report shows hearing was 15/15, 
bilaterally, on whispered voice testing.

An April 1946 examination, conducted at a VA facility for the 
National Service Life Insurance, revealed no evidence of 
disease or impairment in either ear and conversational voice 
was heard at a maximum distance of 20 (presumably) feet in 
both ears.  

Private audiogram reports, dated in September 1990 and 
February and August 1996, show evidence of hearing loss and 
poor speech discrimination.

Treatment records from Dean Berman, D.O., dating from January 
1995 to December 1996, indicate that the veteran reported 
hearing loss in January 1995 and a history of loud noise 
exposure in service.  The assessment was sensorineural 
hearing loss and the veteran intermittently complained of 
hearing loss and continued to be assessed with sensorineural 
hearing loss.

VA treatment records, dating from August 1992 to November 
1997, show the veteran initially requested an audiological 
evaluation in December 1994.  At that time he reported 
progressive hearing loss for many years with a sudden change 
in his left ear.  Testing revealed mild to moderately severe 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  An April 1995 
treatment record notes the veteran's history of hearing loss 
since service.  The assessment was sensorineural hearing loss 
probably secondary to noise exposure.  Subsequent treatment 
records note continuing complaints and assessments of 
sensorineural hearing loss.

A November 1997 letter from Long Island Hearing, Inc., 
indicates that the veteran had been a hearing aid user with 
the corporation since 1990.  

During his January 1998 personal hearing, the veteran 
testified that he had no hearing problems prior to service 
and that he was exposed to loud noises in service, to include 
mortar and artillery.  After his discharge, he worked as a 
lineman and repairman for a telephone company.  He stated 
that his "ears bothered" him within a year of his discharge 
from service, but did not seek treatment until 1992.  

A March 1998 letter from Sound Hearing Audiology, indicates 
that the veteran had been a patient with the group since July 
1995 and had been assessed with bilateral hearing loss, which 
was mild to severe on the right side and severe on the left.  
Thresholds had diminished significantly in the right ear.  
The veteran had been fitted with bilateral hearing aids in 
March 1996 and current amplification resulted in mild 
impairment through 200 Hertz and a moderately severe 
impairment thereafter.  

In May 1998, the veteran underwent VA audiological 
examination.  He gave a history of inservice exposure to 
gunfire noise and reported an inservice onset of hearing 
loss.  The examiner reviewed the veteran's claims file and 
medical records.  Audiometric testing revealed pure tone 
decibel thresholds as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
55
65
90
90
75
LEFT
100
100
100
100
100
100

Speech recognition scores were 68 percent in the right ear 
and 0 percent in the left ear.  The diagnoses include 
moderate to severe sloping high frequency sensory neural 
hearing loss in the right ear and severe or profound sensory 
neural hearing loss with reduction of speech discrimination 
in the left ear.  In a November 1998 addendum, the examiner 
opined that the veteran's hearing loss was probably not 
secondary to noise exposure as a result of combat.  The 
examiner noted that the veteran's separation examination 
report showed that his hearing was normal in both ears in 
September 1945.  

III.  Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensoineural hearing loss).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent.  38 C.F.R. § 3.385 (2003).

In those cases where the evidence shows, as it does here, 
that the veteran engaged in combat with the enemy, VA will 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease if consistent with the circumstances, conditions 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve any 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection, but it eases 
the combat veteran's burden of demonstrating the occurrence 
of some inservice incident to which the current disability 
may be connected.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).

In this matter the veteran essentially contends that he 
developed a bilateral hearing loss disability as a result of 
service.  Specifically, the veteran states that he was 
exposed to loud noises during combat and as a result thereof 
he now has bilateral hearing loss.  The Board notes that the 
veteran's service medical records do not reflect that the 
veteran incurred any injury, to include acoustic trauma, to 
his ears during service.  However, the evidence demonstrates 
that the veteran was involved in combat, with his award of 
the Purple Heart.  The veteran's statement of his exposure to 
loud noises during combat is consistent with the 
circumstances, conditions, and hardships of such service. 
Thus, the veteran's lay statement constitutes satisfactory, 
credible lay evidence that the veteran sustained acoustic 
trauma during service, especially since there is no clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.303(d); Collette v. Brown, supra.

Considering all the evidence of record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to service connection for 
bilateral hearing loss.  Audiological findings since 1998 
meet VA criteria for impaired hearing.  Although it is 
unclear whether the veteran's bilateral hearing loss was 
manifested to a compensable degree within one year of his 
discharge, his statements regarding inservice noise exposure 
are accepted as credible as he was in combat and the April 
1995 VA treatment record opines that he suffered hearing loss 
as a result of inservice noise exposure.  In reaching this 
conclusion, the Board acknowledges that the April 1995 
opinion conflicts with the March 1998 VA examiner's opinion 
that the veteran's hearing loss was not a result of inservice 
noise exposure.  However, since the veteran is competent to 
state whether he experienced inservice exposure to loud 
noises and it has been etiologically linked to his current 
bilateral hearing loss, the Board resolves all reasonable 
doubt in his favor.  Accordingly, entitlement to service 
connection for bilateral hearing loss is granted.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In a November 1999 letter, L. W.'s treating psychiatrist 
opined that she was unable to support herself due to her 
mental handicap.  In January 2004, after reviewing the 
evidence of record, VA personnel opined that there was 
insufficient evidence to conclude that L. W. was incapable of 
self-support.  The individual rendering the opinion did not 
provide his credentials and qualifications in reaching such a 
determination.


1.  The RO should obtain and associate 
with the claims file, the credentials and 
qualifications of the individual who 
rendered the January 2004 opinion 
regarding L. W.'s ability to support 
herself.

2.  The veteran should be asked to 
complete an employment statement listing 
all jobs his daughter has had since she 
was 18 and indicate the reasons she 
either discontinued employment or was 
terminated from each position.  After 
obtaining written consent from the 
veteran or L. W., the RO should contact 
her former employers and obtain copies of 
any employment records.  The employer(s) 
should also note the beginning and ending 
dates of employment and the reason for L. 
W.'s termination.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
recognition of L. W. as a helpless child 
of the veteran, in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



